OPINION
By BARTLETT, J.
This is an appeal to this court from the decision of the Administrator and of the Board of Review of the Bureau of Unemployment Compensation of Ohio, under §4141.28 R. C. (formerly §1346-4 GC), the pertinent part of said section providing as follows:
“If the court finds that the decision was unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse and vacate such decision or it may modify such decision and enter final judgment in accordance with such modification; otherwise such court shall affirm such decision.”
“The burden of proof is upon the claimant to establish the right to unemployment benefits under the unemployment compensation law of Ohio.” Shannon v. Bureau of Unemployment Compensation, 155 Oh St 53.
“The decision of purely factual questions is primarily within the province of the referee and the Board of Review. The Courts reverse such decisions only when found to be contrary to law or against the manifest weight of the evidence.” Brown-Brockmeyer v. Roach, 148 Oh St 511, 518.
“It is the duty of a party on whom the burden of proof rests to produce evidence which furnishes a reasonable basis for *148sustaining his claim." Stevens v. Industrial Commission, 145 Oh St 198.
This court hearing the matter on appeal in the light of the record, cannot say that the decision is unlawful or unreasonable, and, most certainly, there is not sufficient evidence in the record, to warrant a finding by the Court that the decision is against the manifest weight of the evidence.
The court, therefore, affirms such decision, and denies the appeal therefrom.
Entry accordingly with exceptions by counsel for appellant.